[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#111)
After hearing held on "defendant's motion to compel and/or for sanctions against plaintiffs for insufficient disclosure," it is hereby Ordered:
As to interrogatories #5b, 7b, 10a-d, 11, 12, 13, 14a-c, 15a-c and 16a  b, plaintiffs shall within three weeks hereof furnish authorizations in favor of defendant and directed to the persons in possession of such information, which shall allow defendant to obtain the information sought. Any reasonable expenses necessarily incurred by the provider shall be borne by defendant.
As to interrogatory 20c, plaintiffs or their counsel shall CT Page 623 provide such information in writing within three weeks hereof.
As to production request B3, plaintiff shall comply with prior order for production and provide within three weeks hereof copies of documents described.
GAFFNEY, J.